IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10747
                        Conference Calendar



FRENANDO RAY TAYLOR,

                                         Plaintiff-Appellant,

versus

CECIL G. PURYEAR, Judge;
SAM R. CUMMINGS, Federal Judge,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:97-CV-182-C
                        - - - - - - - - - -
                          October 22, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Frenando Ray Taylor, Texas prisoner # 535001, is BARRED from

proceeding in forma pauperis (IFP) under the Prison Litigation

Reform Act of 1995 (PLRA) because, on at least three prior

occasions while incarcerated, Taylor has brought an action or

appeal in a United States court which was dismissed as frivolous.

Taylor v. Easley, No. 93-8847 (5th Cir. Aug. 12, 1994) (affirming

dismissal as frivolous in USDC No. W-93-CV-169); Taylor v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-10747
                                 -2-

Puryear, No. 97-10405 (5th Cir. Aug. 18, 1997) (affirming

dismissal as frivolous in USDC No. 5:96-CV-94); see 28 U.S.C.

§ 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).    Accordingly, Taylor’s IFP status is DECERTIFIED, and he

may not proceed IFP in any civil action or appeal filed while he

is in prison unless he is under imminent danger of serious

physical injury.   28 U.S.C. § 1915(g).

     Taylor has 15 days from the date of this order to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to proceed with his appeal.    Failure to pay

the filing fee in full will result in dismissal of Tyler’s

appeal.    See 5th Cir. R. 42.3.1.2.

     APPEAL DISMISSED IF FULL FILING FEE NOT PAID.